 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JEFFREY E. WALKER,                          Case No. 1:20-cv-01050-HBK (PC)
12                       Plaintiff,                  FINDINGS AND RECOMMENDATIONS
                                                     TO DENY PLAINTIFF’S MOTIONS FOR
13            v.                                     TEMPORARY RESTRAINING ORDERS AND
                                                     FOR INJUNCTION OR RESTRAINING ORDER1
14       MINA BESHARA; FNU LUU; DAVID
         ROBLESS; AUDRA KING; JOSH                   (Doc. Nos. 11, 12, and 18)
15       BERGER; FNU STEVEN; REBECCA
         KORNBLUSH,                                  THIRTY DAY OBJECTION PERIOD
16
                         Defendants.                 CLERK TO ASSIGN TO DISTRICT JUDGE
17

18

19

20           Before the Court are several motions for temporary restraining orders and one motion for

21   an injunction or a restraining order, filed on February 12, 2021, February 16, 2021, and most

22   recently on April 12, 2021, respectively. (Doc. Nos. 11, 12, and 18). While the allegations in

23   each motion vary slightly, generally Plaintiff seeks a temporary or preliminary injunctive relief to

24   enjoin several correctional officials from working in his assigned unit at Coalinga State Hospital.

25   (See generally Doc. No. 11 at 1). For the reasons stated below, the undersigned recommends

26   each of the motions be denied.

27
     1
      The undersigned submits these factual findings and recommendations to the District Court
28   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302 (E.D. Cal. 2019).
                                                     1
 1                                             I. BACKGROUND

 2            Plaintiff Jeffrey E. Walker, a civil detainee, initiated this action by filing a pro se 42

 3   U.S.C. § 1983 Complaint on July 30, 2020, while detained at the Coalinga State Hospital. (Doc.

 4   No. 1). The then-assigned magistrate judge granted Plaintiff’s motion for leave to proceed as a

 5   pauper. (Doc. No. 4).

 6            Turning to Plaintiff’s motions for temporary restraining order, or a preliminary injunction,

 7   on February 12, 2021, the court initially reviewed Plaintiff’s first and second motions, and issued

 8   an order on February 23, 2021. (Doc. No. 14). Noting the allegations of suicide, danger of death,

 9   or imminent serious harm to themselves or others set forth in Plaintiff’s first and second motions,

10   the court directed the clerk to send a copy of the pleadings to the appropriate institutional officials

11   at Coalinga State Hospital for use as the officials deemed appropriate. (Doc. No. 14). As a result

12   of the notice provided to officials on or about February 23, 2021, Plaintiff filed his motion for

13   clarification seeking expedited review on March 5, 2021, mainly addressing the court’s order.

14   (Doc. No. 15). As previously stated, the court addresses Plaintiff’s March 5 motion by separate

15   order.

16            A. The Complaint

17            In the complaint, Plaintiff names the following defendants: (1) Mina Beshara; (2) FNU

18   Luu; (3) David Robles; (4) Audra King; (5) Josh Berer; (6) FNU Steven; and (7) Rebecca

19   Kornbluh; (8) Treatment Team John and Jane Does; (9) Involuntary Medical Hearing John and

20   Jane Does November- 2016; (10) Involuntarily Medical Hearing John and Jane Does- December
21   2016; and (11) David Avilla. (Id. at 1-2).

22            Plaintiff appears to have initiated this action as a civil detainee at Coalinga State Hospital,

23   where he is receiving mental health treatment. (See generally Doc. No. 1). Plaintiff names the

24   following defendants: (1) Mina Beshara; (2) FNU Luu; (3) David Robless; (4) Audra King; (5)

25   Josh Berer; (6) FNU Steven; and (7) Rebecca Kornbluh; (8) Treatment Team John and Jane Does;

26   (9) Involuntary Medical Hearing John and Jane Does November- 2016; (10) Involuntarily
27   Medical Hearing John and Jane Does- December 2016; and (11) David Avilla. (Id. at 1-2). All

28   claims appear to stem from incidents Plaintiff alleges occurred in 2016, approximately four years
                                                          2
 1   prior to when plaintiff initiated this action, but were ongoing events during that time. (See

 2   generally Id.). The complaint is comprised of 34 pages and includes 103 separate number

 3   averments. The averments are disjointed, rambling and confusing and appear in a diary-like

 4   fashion detailing various unrelated incidents plaintiff experienced at different points in time with

 5   different staff, or other patients, at Coalinga State Hospital.

 6          Although far from the model of clarity, it appears the incidents giving rise to the cause of

 7   action stem from Plaintiff being forcefully medicated, when defendants instead could have

 8   housed Plaintiff in a single cell, or being subjected to direct line of sight observations by male

 9   officials around-the-clock. (Complaint at 5-7, 10, 17) (alleging Plaintiff “could not get any sleep”

10   with male staff observing him). Plaintiff claims defendants knew he “had a history of flash backs

11   and reoccurring remembrance of past sexual abuse if left in certain predicaments resulting in

12   Plaintiff being taken out to the hospitals on numerous occasions for sexual exams.” (Id. at 6).

13   Plaintiff claims that he has suffers from post-traumatic stress disorder from a previous sexual

14   assault in prison, which “triggers” him when he has male staff watching him, or when he sees

15   Hispanic residents or staff, or gay staff, and causes him to experience anxiety attacks, chest pains,

16   paranoia and results in him being administered psychotropic drugs against his will or taken to

17   outside hospitals for examinations. (Id. at 7, 15). Plaintiff acknowledges that when he was

18   housed in a single cell, he was not triggered and did not require forced medication, or to be

19   transported for rape examinations, for a three-year period. (Id. at 20). Plaintiff includes details of

20   his counseling sessions or “panel” interviews in his Complaint, admitting that a state court order
21   required that he be involuntarily medicated, and that has a diagnosis of paranoia, bi-polar disorder

22   and other mental health issues. (Id. at 23-25). As relief, Plaintiff seeks monetary damages and

23   any other relief the Court deems appropriate. (Id. at 31).

24          B. The Motions for Temporary Restraining Orders and Preliminary Injunctions

25          The allegations in Plaintiff’s first motion for a temporary restraining order are those

26   alleged in the Complaint. In the first motion, Plaintiff asks that the court issue a restraining order
27   to keep the following officials away from his assigned unit number 9: (1) David Robles; (2) Ed

28   Fernandez; (3) Tomas Cervantes; (4) Arseniz Guiterez, who Plaintiff identifies as the Unit
                                                         3
 1   Supervisor; (5) David Avila; (6) Jason Montijo; (7) Sal Solano; (8) “Dr. . . Psychiatris [sic] from

 2   any contact as Dr. in Unit #9 or at all”; (9) “Steven G. Nurse Unit #9”; and (10) Jose Loeza.

 3   (Doc. No. 11 at 1). In the most recent motion, Plaintiff adds another three individuals to the

 4   proposed “no-contact list” including: (10) Christ Beller; (11) Rudy Chavez; and (12) Rudy Price.

 5   (Doc. No. 18 at 1).

 6          In pertinent part, Plaintiff claims he has a “documented mental health history of P.T.S.D.

 7   not to be placed with certain people who abused me or any situations like the [line of sight] with

 8   males from past prison sex abuse w[h]ich could trigger me to become violent or cause re-

 9   occurrence of those memories w[h]ich is cruel and unusual punishment.” (Doc. No. 11 at 3). He

10   further contends that he is “high risk medical with high blood pressure, an anxiety attack could

11   kill [him].” (Id.). In his second and third motions, Plaintiff alleges that certain defendants have

12   threatened him with retaliation for initiating a lawsuit against him, but not specify the nature of

13   the retaliation. (Doc. No. 12 at 4; Doc. No. 18 at 1). Plaintiff states that initiating the instant

14   action against defendants has caused him “panic” as he remembers “past prison abuse, sexual

15   assault, excessive force.” (Id.). Plaintiff acknowledges his P.T.S.D “could be a recipe for a

16   danger” if placed in a situation with the abuser. (Id.). And, again contends, that he has high blood

17   pressure, so an anxiety attack could kill him. (Id. at 4-5). Plaintiff is concerned his inmate job

18   may be taken away from him in retaliation for filing the instant action. (Doc. No 18 at 1-6).

19                                          II. APPLICABLE LAW

20          Federal Rule of Civil Procedure 65 governs injunctions and restraining orders, and
21   requires that a motion for temporary restraining order include “specific facts in an affidavit or a

22   verified complaint [that] clearly show that immediate, and irreparable injury, loss, or damage will

23   result to the movant before the adverse party can be heard in opposition,” as well as written

24   certification from the movant’s attorney stating “any efforts made to give notice and the reasons

25   why it should not be required.” Fed. R. Civ. P. 65(b).

26          Temporary restraining orders are governed by the same standard applicable to preliminary
27   injunctions, with the exception that preliminary injunctions require notice to the adverse party.

28   See Cal. Indep. Sys. Operator Corp. v. Reliant Energy Servs., Inc., 181 F.Supp.2d 1111, 1126
                                                         4
 1   (E.D. Ca. 2001); see also Fed. R. Civ. P. 65(a). Local Rule 231, however, requires notice for

 2   temporary restraining orders as well, “[e]xcept in the most extraordinary of circumstances,” and

 3   the court considers whether the applicant could have sought relief by motion for preliminary

 4   injunction at an earlier date. L.R 231 (a)-(b) (E.D. Ca. 2019). A temporary restraining order

 5   “should be restricted to serving [its] underlying purpose of preserving the status quo and

 6   preventing irreparable harm just so long as is necessary to hold a hearing, and no longer.”

 7   Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck Drivers Local No. 70, 415 U.S.

 8   423, 439 (1974).

 9           A temporary restraining order, is “an extraordinary remedy” and may be issued only if

10   Plaintiff establishes: (1) likelihood of success on the merits; (2) likelihood of irreparable harm in

11   the absence of preliminary relief; (3) that the balance of equities tips in his/her favor; (4) that an

12   injunction is in the public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

13   Plaintiff bears the burden of clearly satisfying all four prongs. Alliance for the Wild Rockies v.

14   Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011). A TRO will not issue if Plaintiff merely shows

15   irreparable harm is possible – a showing of likelihood is required. Id. at 1131.

16           The injunctive relief an applicant requests must relate to the claims brought in the

17   complaint. See Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 633 (9th Cir.

18   2015) (“When a Plaintiff seeks injunctive relief based on claims not pled in the complaint, the

19   court does not have the authority to issue an injunction.”). Absent a nexus between the injury

20   claimed in the motion and the underlying complaint, the court lacks the authority to grant Plaintiff
21   any relief. Id. at 636.

22           The Prison Litigation Reform Act (“PLRA”) imposes additional requirements on prisoner

23   litigants seeking preliminary injunctive relief against prison officials. In such cases,

24   “[p]reliminary injunctive relief must be narrowly drawn, extend no further than necessary to

25   correct the harm the court finds requires preliminary relief, and be the least intrusive means

26   necessary to correct that harm.” 18 U.S.C. § 3626(a)(2); Villery v. California Dep't of Corr.,
27   2016 WL 70326, at *3 (E.D. Cal. Jan. 6, 2016). As the Ninth Circuit has observed, the PLRA

28   places significant limits upon a court’s power to grant preliminary injunctive relief to inmates,
                                                         5
 1   and “operates simultaneously to restrict the equity jurisdiction of federal courts and to protect the

 2   bargaining power of prison administrators—no longer may courts grant or approve relief that

 3   binds prison administrators to do more than the constitutional minimum.” Gilmore v. People of

 4   the State of California, 220 F.3d 987, 998-99 (9th Cir. 2000). The court’s jurisdiction is “limited

 5   to the parties in this action” and the pendency of an action “does not give the Court jurisdiction

 6   over prison officials in general or over the conditions of an inmate's confinement unrelated to the

 7   claims before it.” Beaton v. Miller, 2020 WL 5847014, at *1 (E.D. Cal. Oct. 1, 2020). If a

 8   prisoner has been transferred, any sought injunctive relief against the previous facility becomes

 9   moot if the prisoner “has demonstrated no reasonable expectation of returning to [the prison].”

10   Johnson v. Moore, 948 F.2d 517, 519 (9th Cir. 1991); Florence v. Kernan, 813 F. App'x 325, 326

11   (9th Cir. 2020). Finally, state governments have “traditionally been granted the widest latitude in

12   the dispatch of [their] own internal affairs.” Rizzo v. Goode, 423, U.S. 362, 378 (1976) (citations

13   omitted). This deference applies even more strongly when the court is asked to involve itself in

14   the administrative decisions of a prison. See Turner v. Safely, 482 U.S. 78, 85 (1987); Sandin v.

15   Conner, 515 U.S. 472, 482-83 (1995).

16                                          III. DISCUSSION

17          Having reviewed Plaintiff’s motions, the court does not find that Plaintiff has satisfied his

18   burden to show that immediate and irreparable injury, loss, or damage will result to him before

19   officials at Coalinga State Hospital can be heard, thus precluding a temporary restraining order

20   under Fed. R. Civ. P. 65 and Local Rule 231(a). Further, Plaintiff’s allegations do not satisfy the
21   requisite four elements necessary for issuance of a temporary restraining order, or a preliminary

22   injunction.

23          Generally, Plaintiff’s motions seek an order from the court directing which employees of

24   Coalinga State Hospital can enter Plaintiff’s assigned housing unit. Supra at 3-4. Such an order

25   would be intrusive into the daily operations at Coalinga State Hospital and precisely those

26   restrained by case law. Bell v. Wolfish, 441 U.S. 520, 546 (1979) (maintaining institutional
27   security and preserving internal order and discipline are central to all other corrections goals).

28   While such relief may be necessary in extraordinary cases, Plaintiff has not satisfied the burden
                                                        6
 1   here, especially when considering the allegations in the motions and the complaint wherein

 2   Plaintiff acknowledges at an unspecified time, he became argumentative with staff and was

 3   within arm’s length. Supra at 3 (citing Doc. No. 1 at 8).

 4          Further, Plaintiff does not appear likely to succeed on his complaint. Liberally construed,

 5   Plaintiff’s Complaint appears to allege that the failure to house plaintiff in a single cell and

 6   instead being placed on direct line of sight observation caused him to experience P.T.S.D., which

 7   int turn resulted in him being forced medication. (See generally Doc. No. 1). Due to numerous

 8   deficiencies in the Complaint, the court has issued a § 1915A screening order directing plaintiff to

 9   file an amended complaint. The allegations in plaintiff’s motions are directed at preventing

10   retaliatory acts from occurring based on the filing of the instant lawsuit. The allegations in all

11   motions are directed to which staff can enter Plaintiff’s dorm in attempt to restrict nearly a dozen

12   staff’s access to Plaintiff’s dormitory area. Thus, the allegations in the motions are not directly

13   related to the issues in the complaint.

14          Plaintiff does not provide specific facts about how he will suffer immediate or irreparable

15   harm. Plaintiff does not allege that he has been physically harmed, instead he repeatedly alleges

16   he suffers from P.T.S.D and does best when housed in a single dormitory. Similarly, Plaintiff’s

17   motion wholly fails to address whether the balance of equities and the public interest favor

18   granting injunctive relief, especially when they tip in favor of state prison officials and internal

19   affairs such as more than a dozen staff employment assignments. Nor does Plaintiff certify in

20   writing what efforts were made to serve the adverse party with notice, or why notice should be
21   excused. Based on the foregoing reasons, the undersigned recommends the district court adopt

22   these findings and recommendations and deny Plaintiff’s motions.

23          Accordingly, it is ORDERED:

24          The Clerk of Court is directed to assign a district judge to this action.

25          It is further RECOMMENDED:

26          Plaintiff’s motions for a temporary restraining order and/or preliminary injunction (Doc.
27   Nos. 11, 12, 18) be DENIED.

28
                                                         7
 1                                         NOTICE TO PARTIES

 2            These findings and recommendations will be submitted to the United States district judge

 3   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within thirty (30)

 4   days after being served with these findings and recommendations, a party may file written

 5   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

 6   Findings and Recommendations.” Parties are advised that failure to file objections within the

 7   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

 8   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 9
     IT IS SO ORDERED.
10

11
     Dated:      May 27, 2021
12                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       8
